Citation Nr: 0840898	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-17 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical expenses for treatment for eye 
problems.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2007 decision 
letter by the Department of Veterans Affairs Medical Center 
(VAMC) in Canandaigua, New York.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

The veteran is seeking entitlement to payment or 
reimbursement for the cost of private medical expenses 
incurred at the Warren Regional Eye Center on January 11, 
2007.  The veteran maintained that he was never given any 
paperwork indicating that he was only allowed one visit with 
the Eye clinic, nor did the Warren Regional Eye Center tell 
him that he was only authorized one visit in their office.  
The veteran indicated that his VA primary care doctor, Dr. 
Thomas Wong, who referred him to the Eye Center, only told 
him to bring in his prescriptions from the Eye center to be 
filled at the VAMC.  

Initial review of the evidentiary record indicates that the 
AOJ has not adequately developed the issue on appeal.  The 
record as it now stands does include an undated VA memorandum 
authorizing VA payment for one outpatient visit with Wayne 
Regional Eye Center between December 27, 2006 and January 3, 
2007, as referred by Dr. Thomas Wong on December 27, 2006.  
This document also asked the Eye Center to fax plan of care 
and recommendations to the VAMC.  However, the records from 
Warren Regional Eye Center, including any faxes from 
Canandaigua VAMC in December 2006, authorizing only one visit 
for the veteran, are not of record.  These records are 
essential to this claim and must be obtained.  38 U.S.C.A. 
§ 5103A (b).  

The statement of the case (SOC), dated in March 2007, 
indicates that payment for the January 11, 2007 visit was 
denied because the veteran was not authorized for the private 
treatment rendered on that date.  The AOJ relied on the above 
cited memorandum, which was reportedly sent to both the 
veteran and the provider.  As noted above, the record does 
not contain any documentation which would verify that the 
veteran was sent a letter informing him and the Warren 
Regional Eye center that he was authorized for only one visit 
during the period from December 27, 2006 to January 3, 2007.  
In light of the foregoing, additional procedural actions are 
required prior to further review of the issue on appeal.  

Accordingly, the case is REMANDED for the following:

1.  With authorization from the veteran, 
the VAHCS should obtain complete records 
of the veteran's treatment at the Warren 
Regional Eye Center from December 27, 
2006 through January 11, 2007, including 
any correspondence/faxes from the 
Canandaigua VAMC, and all clinical 
records.  Specifically, they should 
provide copies of the fax from the VAMC 
authorizing only one visit for treatment 
of the veteran's eye condition.  Any 
request to obtain these records must be 
documented in the file.  If these records 
are unavailable, the VAHCS should provide 
explanation as to why the records could 
not be obtained, and prepare a written 
unavailability memorandum.  The appellant 
must then be given an opportunity to 
respond.  

2.  Appropriate action should be taken to 
obtain copies of all pertinent VA medical 
records from December 2006 and January 
2007 from the VA Medical Center in 
Canandaigua, especially records of 
treatment provided by Dr. Thomas Wong, 
including any referrals for treatment at 
the Warren Regional Eye Center.  If these 
records are not available, it should be 
clearly stated in the claims file.  

3.  The VAMC should provide a copy of the 
fax sent to Warren Regional Eye Center, 
authorizing only one visit during the 
period from December 27, 2006 to January 
3, 2007.  The document should include the 
date of such fax, as well as a document 
number, and any response received from 
the Eye Center.  

4.  The AOJ should contact Dr. Wong (if 
available) to determine whether only one 
private treatment/evaluation was approved 
by him.

5.  The AOJ should attempt to prove that 
the veteran was informed that he was 
authorized only one treatment/evaluation.  
(The SOC implies that the veteran was 
informed.)

6.  Thereafter, the VAMC must 
readjudicate the issue on appeal, based 
on all of the evidence presented, 
including the additional evidence added 
to the file since the statement of the 
case in March 2007.  If the benefit 
sought on appeal continues to be denied, 
the veteran and his representative must 
be furnished with a supplemental 
statement of the case as to all evidence 
considered and all relevant legal 
authority for the continued denial.  The 
veteran must then be afforded a 
reasonable period in which to reply.  

After the above actions have been accomplished, the case 
should be returned to the Board for the purpose of appellate 
disposition, if indicated.  The purposes of this REMAND are 
to further develop the record and to accord the veteran due 
process of law.  By this REMAND, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




